DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I – Figs. 1-5C
Species II – Fig. 8A-8C 
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, for example Species I has a spool controller and Species II includes a handle chamber and spool chamber. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  For example, Species I 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Lauren Sherwood on March 18, 2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-7, 14 and 16-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-13, 15 and 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (Matsuno), US 2006/0190015 A1.
Regarding claim 1, Matsuno discloses a medical device (the embodiment of Figs. 1-7), comprising: a handle body (body 5, P0040) having a proximal end (proximal end, see annotated Fig. 1A below) and a distal end (distal end, see annotated Fig. 1A below); a spool (slider 6, P0045) on the handle body and configured to move between the distal end and the proximal end of the handle body (P0053-0055); a catheter (coil sheath 2, P0040) extending from the distal end of the handle body (Fig. 2); an actuator (wire 3, P0040) attached to the spool and extending through the catheter (P0040), wherein the actuator is configured to be removably connected to one of a plurality of dispensable devices at a distal end of the catheter (P0065).

    PNG
    media_image1.png
    753
    537
    media_image1.png
    Greyscale

The embodiment of Figs. 1-6 of Matsuno does not teach a spool controller to prevent connection with another of the plurality of dispensable devices to the actuator after a predetermined number of dispensable devices have been dispensed by the medical device.
However, Matsuno teaches another embodiment in Figs. 8-15 comprising a spool controller (ratchet pawl 67, latching claw 70 and ratchet release button 71, P0075 and shown in Fig. 11) to prevent connection with another of the plurality of dispensable devices to the actuator after a predetermined number of dispensable devices have been dispensed by the medical device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the handle body and slider of Matsuno with 
Regarding claim 14, Matsuno teaches the medical device according to claim 1, wherein a distal end of the actuator extends at least a predetermined distance from a distalmost end of the catheter to attach to one of the plurality of dispensable devices (clip 8 is detachable, and the slider 6 is pushed until it abuts against a forward end, and by doing so portions of wire 3 are projected from the distal end of the coil sheath 2 a predetermined distance from the distal most end of the coil sheath, and a new clip in installed, P0065).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-18 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed medical device. 
The closest prior art is Matsuno et al. (Matsuno), US 2006/0190015 A1.
Regarding claim 2, Matsuno fails to teach among all the limitations or render obvious a medical device as claimed, which includes the spool controller including a ratchet wherein a final cavity from the plurality of cavities has a configuration different 
Knodel et al. (Knodel), US 6,773,438 B1 is noted here for having a ratchet to prevent use after the ratchet has undergone a certain amount of rotations, but is not applied to reject claims 2 because Knodel lacks a spool, and because the spool of Matsuno operates with a linear motion whereas the ratchet of Knodel is engaged with a rotating motion and is thus not combinable with Matsuno.  
Regarding claim 16, Matsuno fails to teach among all the limitations or render obvious a medical device as claimed, which includes the spool including a protrusion extending toward the proximal end of the handle body and a ratchet wherein the protrusion is configured to enter the cavity and cause rotation of the ratchet when the dispensable device is dispensed from the medical device, in combination with the total structure and function of the medical device as claimed.  
Knodel et al. (Knodel), US 6,773,438 B1 is noted here for having a ratchet to prevent use after the ratchet has undergone a certain amount of rotations, but is not applied to reject 18 because Knodel lacks a spool as well as a protrusion extending from the spool toward the proximal end of the handle body, and because the spool of Matsuno operates with a linear motion whereas the ratchet of Knodel is engaged with a rotating motion and is thus not combinable with Matsuno.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783        

/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783